            Case 5:21-cr-00021-R Document 128 Filed 05/27/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                             )
                                                      )
                Plaintiff,                            )
                                                      )
v.                                                    )            CR-21-21-R
                                                      )
JAMIE SCOTT WILSON, and                               )
MARY ELIZABETH SANCHEZ,                               )
                                                      )
                Defendants.                           )

                                                 ORDER

        Before the Court is Defendant Jamie Scott Wilson and Mary Elizabeth Sanchez’s

(“Defendants”) “Motion to Declare Mandatory Minimum Sentences Unconstitutional and

Brief in Support.”1 Doc. Nos. 89, 106. The Government responded in opposition in Doc.

No. 120. The Court finds as follows.

        The Supreme Court has long held that “defining crimes and fixing penalties are

legislative, not judicial functions.” United States v. Evans, 333 U.S. 483, 486 (1948).

Defendants cite United States v. Booker, 543 U.S. 220 (2005) for the proposition that the

Defendants’ mandatory minimum sentence is unconstitutional. Doc. No. 89, p. 2. However,

the Tenth Circuit has repeatedly upheld mandatory minimum sentences as constitutional.

See, e.g., United States v. Johnson, 152 F. App'x 709, 711 (10th Cir. 2005) (“Booker does

not affect the validity of a mandatory minimum sentence”) (citing United States v.

Williams, 403 F.3d 1188, 1202 (10th Cir. 2005) (Murphy, J., concurring and dissenting)


1
  In Doc. No. 89, Defendant Wilson filed a substantive motion, and in Doc. No. 106, Defendant Sanchez moved to
join Defendant Wilson’s motion.
         Case 5:21-cr-00021-R Document 128 Filed 05/27/21 Page 2 of 2




(concluding that mandatory minimums are “unaffected” by Booker)). Accordingly, the

Defendants’ motion is unsupported and is hereby DENIED.

      IT IS SO ORDERED on this 27th day of May 2021.
